Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 1 of 6

 

IN THE UNITED STATES DISTRICT COURT Fi LE LD
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG 18 20d
Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 10-134-BLG-SPW
CV 20-061-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DISMISSING § 2255
MOTION AND DENYING
TANYA MARIE NAVA, CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

On May 4, 2020, Defendant Nava filed a motion to vacate, set aside, or
correct the sentence under 28 U.S.C. § 2255. Nava is a federal prisoner proceeding
pro se.

This Court lacks jurisdiction to consider Nava’s § 2255 motion.

Represented by counsel, Nava filed her first § 2255 motion on June 3, 2016
(Doc. 88), within one year of the Supreme Court’s 2015 decision in Johnson v.
United States, 576 U.S. 591 (2015). After the Supreme Court decided Beckles v.
United States, __ U.S. ___, 137 S. Ct. 886, 890 (2017), and “having consulted with
my attorney about my claims,” Consent to Dismissal (Doc. 93-1) at 1, Nava
voluntarily dismissed her motion. See Text Order Staying Motion (June 30, 2016);
Order (Doc. 92); Notice of Voluntary Dismissal (Doc. 93). Because the dismissal

of her first motion under § 2255 was “functionally equivalent to an adjudication of
Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 2 of 6

the merits,” the current motion is her second § 2255 motion. See United States v.
Raymond, Nos. 19-35047, 18-73048, 2020 WL 3046723 at *2 (9th Cir. June 8,
2020) (unpublished mem. disp.). The Ninth Circuit Court of Appeals has not
authorized her to file a second § 2255 motion in this Court. See 28 U.S.C. §§
2255(h), 2244(c). The motion must be dismissed for lack of jurisdiction. See
Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam).

For what it may be worth, however, the law does not support Nava’s claim.
She asserts that developments in case law demonstrate that she should not have
been sentenced under the career offender provision of the United States Sentencing
Guidelines in January 2013. See Mot. § 2255 (Doc. 136) at 4; U.S.S.G. § 4B1.2
(Nov. 1, 2012).

Nava pled guilty to conspiring to distribute and possess with intent to
distribute more than 500 grams of a substance containing methamphetamine. The
career offender designation elevated her total offense level from 29 to 34 and her
criminal history category from V to VI. See Presentence Report JJ 26-36, 37-57.
As a result, the advisory guideline range increased from a range of 140 to 175
months to a range of 262 to 327 months. See U.S.S.G. ch. 5 Part A (Sentencing
Table). Nava was sentenced to serve 262 months in prison, to be followed by five
years’ supervised release. See Minutes (Docs. 58, 66); Judgment (Doc. 68) at 1-3.

Two convictions supported Nava’s designation as a career offender: being a
Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 3 of 6

felon in possession of a firearm in violation of federal law, see Presentence Report
{ 46, and assault on a peace officer in violation of Montana law, see id. J 47; see
also id. § 33. The Court can safely assume that neither offense has as an element
the use or attempted or threatened use of physical force. See, e.g., Order (Doc. 72)
at 15-19, United States v. Mann, No. CR 09-75-GF-BMM (D. Mont. May 9, 2017)
(Morris, J.); U.S.S.G. § 4B1.2(a)(1). Nava’s career offender designation depended
on the “residual clause” of the guideline, U.S.S.G. § 4B1.2(a)(2).

In 2015, the Supreme Court ruled that an identically-worded residual clause
in 18 U.S.C. § 924(e)(2)(B), the Armed Career Criminal Act (“ACCA”), was
unconstitutionally vague. See Johnson v. United States, 576 U.S. 591, 602 (2015).
Nava’s first § 2255 motion asked the Court to apply this decision in her case. See
Mot. § 2255 (Doc. 88) at 2 ¥ 4.

But in Beckles v. United States, _ U.S. __, 137 S. Ct. 886 (2017), the
Supreme Court held that the reasoning of Johnson cannot apply to the advisory
sentencing guidelines. The guidelines “do not fix the permissible range of
sentences” but “merely guide the exercise of a court’s discretion in choosing an

appropriate sentence within the statutory range.” Beckles, 137 S. Ct. at 892. The

 

' Nava also had a conviction for criminal possession of dangerous drugs, see Presentence
Report { 48, but that offense did not require evidence of intent to distribute, see U.S.S.G. §
4B1.2(b) (Nov. 1, 2012); compare Mont. Code Ann. § 45-9-102(1) (1999) with id. § 45-9-
103(1).

3
Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 4 of 6

sentencing judge must still “make an individualized assessment based on the facts
presented and the other statutory factors.” Jd. at 894 (quoting Gall v. United
States, 552 U.S. 38, 50 (2007)) (internal quotation marks omitted).

Applying the residual clause of 18 U.S.C. § 924(e)(2)(B) in Johnson’s case
increased the sentence the judge had to impose from zero to ten years to a
minimum of 15 years and a maximum of life in prison. See Johnson, 576 US. at
593-94. But in Nava’s case, her statutory penalty range remained ten years to life
throughout the case. See Indictment (Doc. 1) at 1 (caption); Plea Agreement (Doc.
57) at 2 9 2; 21 U.S.C. § 841(b)(1)(A)(viii). In other words, regardless of whether
the advisory guideline range was 262 to 327 months or 140 to 175 months, the
sentencing court always had to impose a sentence between 120 months and life.

United States v. Davis, _ U.S. __, 139 S. Ct. 2319 (2019), cited in Mot. §
2255 (Doc. 136) at 4, does not alter the outcome. Davis was convicted under 18
U.S.C. § 924(c). Like the residual clause of § 924(e)(2)(B) in Johnson, a
conviction relying on the residual clause of § 924(c)(3)(B) results in a new
statutory penalty range of at least five years. See id. at 2323-24.

In sum, Johnson, Davis, and Sessions v. Dimaya,__ U.S. ___, 138 S. Ct.
1204 (2018), cited in Mot. § 2255 at 4, all involve residual clauses that appear in
statutes. All judges must impose a sentence within the statutory penalty range.

Beckles involves a residual clause that appears in a guideline (the same one as in
Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 5 of 6

Nava’s case) and advises that certain persons’ sentences should fall within a
subrange within the statutory penalty range. No judge must impose a sentence
within the subrange. Nava’s case is governed by Beckles, not by the other cases.

Nava also mentions Mathis y. United States, _ U.S. ___, 136 S. Ct. 2243
(2016); see also Descamps v. United States, 570 U.S. 254 (2013). See Mot. § 2255
at 4. Mathis and Descamps concern the manner in which sentencing courts apply
“categorical analysis.” Johnson held that the residual clause in 18 U.S.C. §
924(e)(2)(B) was unconstitutionally vague because it could not be fairly and
consistently interpreted through the use of categorical analysis. See Johnson, 576
U.S. at 596-600; see also Dimaya, 138 S. Ct. at 1211; Davis, 139 S. Ct. at 2326—
27. But, as Beckles holds that guideline residual clauses do not fall under the rule
of Johnson and are not unconstitutionally vague, the refinement of categorical
analysis does not help Nava.

Nava may understandably believe that the rule of Johnson ought to apply to
her case, but the law holds it does not. Beckles precludes relief. With respect to
the fact that the instant motion is Nava’s second under § 2255, this case is
controlled by Raymond. With respect to the fact that this Court lacks jurisdiction,
it is controlled by Burton. A certificate of appealability is denied. See Gonzalez v.
Thaler, 565 U.S. 134, 140-41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)).
Case 1:10-cr-00134-SPW Document 147 Filed 08/18/20 Page 6 of 6

Accordingly, IT IS ORDERED:

1. Nava’s motion to vacate, set aside, or correct the sentence (Doc. 136) is
DISMISSED for lack of jurisdiction as an unauthorized second motion.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Nava files a Notice of Appeal.

3. The Clerk of Court shall ensure that all pending motions in this case and
in CV 20-61-BLG-SPW are terminated and shall close the civil file by entering a
judgment of dismissal.

DATED this _|%t* day of August, 2020.

Leeman. A. Lietatt a ;

Susan P. Watters
United States District Court
